Appeal by the defendant, by permission, from an order of the County Court, Westchester County (Smith, J.), dated February 20, 1997, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court, rendered April 4, 1995.
Ordered that the order is affirmed.
The court properly denied the defendant’s motion to vacate the judgment. His claims that the People failed to disclose Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866) and Brady material (see, Brady v Maryland, 373 US 83) are matters which could have been raised on direct appeal (see, CPL 440.10 [2], [3]; People v Gonzalez, 158 AD2d 615). O’Brien, J. P., Joy, Friedmann and Goldstein, JJ., concur.